DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 05/17/2022 has been entered.
Claims 1– 35 are now pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 6, Examiner respectfully submits that the features “the first direction and the first corresponding wireless coverage region extending outward from a center of the antenna hardware” and “the second direction and the second corresponding wireless coverage region extending outward from the center of the antenna hardware” are not described in the specification at the time of filing.   Applicants have not pointed out support for a disclosure of these claimed features, nor does there appear to be a disclosure of the claimed features.   
Claim 16 recites similar language, and is rejected for the same reason. 


Claim Rejections - 35 USC § 102
Claims 1-6, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frigon et al. (US2018/0166770 A1) hereinafter “Frigon”.
Regarding claim 1:
Frigon discloses a system (Fig. 6, 600) comprising:  antenna hardware (Fig. 6, 604) including multiple antenna elements (Fig. 6, 607);  first base station hardware (Fig. 6, a RADIO in 603, e.g. RADIO 1), the first base station hardware coupled to the antenna hardware, the first base station hardware providing first wireless connectivity through the antenna hardware to communication devices in a network environment (Para. [0022], “a first set of antennas integrated on common PCB can be dedicated to a small cell for user communication one or more channels”), the first wireless connectivity supporting transmission of first wireless signals from the first base station hardware through a first portion of the multiple antenna elements at a first transmit power level (Para. [0037], TX power independently configured for each radio in the radio bank) and 
second base station hardware (Fig. 6, a second RADIO in 603), the second base station hardware coupled to the antenna hardware, the second base station hardware providing second wireless connectivity through the antenna hardware (Para. [0022], “a second set of antennas can be dedicated to the backhaul network for exchanging control information and user plane data on one or more channels”; Also Para. [0015] and [0035]), the second wireless connectivity supporting transmission of second wireless signals from the second base station hardware through a second portion of the multiple antenna elements at a second transmit power level different than the first transmit power level (Para. [0037], TX power independently configured for each radio in the radio bank).
Regarding claim 2:
Frigon further discloses wherein the second wireless connectivity provides a backhaul from the antenna hardware to a remote communication device (Para. [0015]; exchanging control/user data over links 102/103; Fig. 1).
	Regarding claim 3:
Frigon further discloses wherein the second wireless connectivity conveys communications over the second wireless connectivity from the second portion of antenna elements to a remote destination (backhaul, e.g. links 102/103, connecting two base stations/gateways), the communications received over the first wireless connectivity through the first portion of the multiple antenna elements of the antenna hardware to a remote base station (Para. [0015]; exchanging control/user data over links 102/103; Fig. 1).
	Regarding claim 4:
Frigon further discloses wherein the remote destination is a remote base station (a backhaul link e.g. links 102/103), the remote base station operative to convey the communications to a target communication device remote (for user data over the backhaul).
	Regarding claim 5:
Frigon further discloses a controller (Fig. 6, 602) operable to: i) select the first portion of the multiple antenna elements from the multiple antenna elements of the antenna hardware to support the first wireless connectivity; and ii) select the second portion of the antenna elements to support the second wireless connectivity (Para. [0035] and [0036]).
	Regarding claim 6:
Frigon further discloses wherein the first portion of the multiple antenna elements provide the first wireless connectivity in a first direction (LTE/Wi-Fi cell) via a corresponding first wireless coverage region in the network environment, the first direction and the first corresponding wireless coverage region extending outward from a center of the antenna hardware; and wherein the second portion of the multiple antenna elements provide the second wireless connectivity in a second direction (backhaul link) via a corresponding second wireless coverage region in the network environment, the second direction and the second corresponding wireless coverage region extending outward from the center of the antenna hardware (Para. [0022], [0023], [0034], and [0040]).
	Regarding claim 9:
Frigon further discloses a base-band management hardware operable to convert first communications received from the communication devices over the first wireless connectivity via the first portion of the antenna elements into first base-band signals that are re-transmitted through the second portion of antenna elements over the second wireless connectivity from the second base station hardware; and wherein the base-band management hardware is further operable to convert second communications received over the second wireless connectivity via the second portion of the antenna elements into second base-band signals that are re-transmitted over the first wireless connectivity from the first base station hardware through the first antenna elements to the communication devices (Para. [0015], exchanging control/user data over links 102/103; Para. [0037], each radio comprises physical layer baseband signal processing).
	Regarding claim 10:
Frigon further discloses a controller (Fig. 6, 602) operable to dynamically adjust directivity of different wireless coverage provided via the first wireless connectivity and the second wireless connectivity depending on received feedback indicating network conditions (Para. [0035], [0036], and [0038]).
Regarding claim 11:
Frigon discloses a method comprising: in accordance with received configuration settings (Fig. 3, 336; Fig. 6, 636), coupling both first base station hardware and second base station hardware (Fig. 6, RADIOS in 603) to shared antenna hardware (Fig. 6, 604) having multiple antenna elements (Fig. 6, 607); 
via the first base station hardware, providing first wireless connectivity through the shared antenna hardware to communication devices in a network environment Para. [0022], “a first set of antennas integrated on common PCB can be dedicated to a small cell for user communication one or more channels”), the first wireless connectivity supporting transmission of first wireless signals from the first base station hardware through a first portion of the multiple antenna elements at a first transmit power level (Para. [0037], TX power independently configured for each radio in the radio bank); and 
via the second base station hardware, providing second wireless connectivity through the antenna hardware (Para. [0022], “a second set of antennas can be dedicated to the backhaul network for exchanging control information and user plane data on one or more channels”; Also Para. [0015] and [0035]), the second wireless connectivity supporting transmission of second wireless signals from the second base station hardware through a second portion of the multiple antenna elements at a second transmit power level different than the first transmit power level (Para. [0037], TX power independently configured for each radio in the radio bank).	Regarding claims 12-16 and 19-20:
Claims 12-16 and 19-20 are directed to claim elements and features similar to those of claims 2-6 and 9-10.  The same cited portions of the prior art and rationales are applicable. 
Regarding claim 18:
Frigon further discloses wherein the multiple antenna elements include a first antenna element and a second antenna element (Fig. 6, 606), the system further comprising: a first antenna interface (Fig. 6, a RADIO (605); Para. [0037]) including a first transmitter and a first receiver coupled to the first antenna element; and a second antenna interface (Fig. 6, a second RADIO in 603) including a second transmitter and a second receiver coupled to the second antenna element.

Claim Rejections - 35 USC § 103
Claim 21-29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Frigon.
Regarding claim 21:
	Frigon teaches, as specified by received configuration settings, couple both first base station hardware and second base station hardware to antenna hardware having multiple antenna elements; via the first base station hardware, provide first wireless connectivity through the antenna hardware to communication devices in a network environment, the first wireless connectivity supporting transmission of first wireless signals from the second base station hardware through a first portion of the multiple antenna elements at a first transmit power level; and via the second base station hardware, provide second wireless connectivity through the antenna hardware, the second wireless connectivity supporting transmission of second wireless signals from the second base station hardware through a second portion of the multiple antenna elements at a second transmit power level (See rejection of Claim 11).
Frigon does not expressly disclose a computer-readable storage hardware having instructions stored thereon, when carried out by computer processor hardware, cause the computer processor hardware to perform the above method. 
Examiner submits that storing instructions on a computer-readable storage hardware which causes a computer processor to perform a computer method is well known in the art; and it would have been obvious to one ordinary skill in the art before the earliest effective filing date of the invention to implement the method disclosed by Frigon in software stored in a computer-readable storage hardware in order to enable the method to be easily adaptable and transportable thereby improve productivity and cost effciency.  
Regarding claim 22:
Frigon further discloses wherein the first portion of the multiple antenna elements provide first wireless coverage in a first direction outward with respect to the antenna hardware; and wherein the second portion of the multiple antenna elements provide second wireless coverage in a second direction outward with respect to the antenna hardware (Para. [0022], small cell and backhaul).
	Regarding claim 23:
Frigon further discloses wherein the first base-band signals are derived from first wireless signals received from the communication devices, the first wireless signals received by the first portion of antenna elements over a first carrier frequency; and wherein the second base-band signals are derived from second wireless signals received by the second portion of antenna elements over
a second carrier frequency (Para.[0022], the antennas can carry data at different frequencies and for different wireless technologies).
	Regarding claim 24:
Frigon further discloses a controller (Fig. 6, 602) operative to reassign the multiple antenna elements for use by third base station hardware (a radio in radio bank 603) coupled to the antenna hardware.
	Regarding claim 25:
Frigon further discloses wherein the antenna hardware is disposed at a single central location (Fig. 3, 300), each of the antenna elements selectively connectable to the first base station hardware and the second base station hardware (Para. [0021]). 
	Regarding claim 26:
Frigon further discloses the antenna hardware is a multi-dimensional array of antenna elements disposed at a single central location (Fig. 3, 301).
	Regarding claim 27:
Frigon further discloses the first portion of the antenna elements is assigned to wirelessly communicate over the first wireless connectivity at a first carrier frequency; and wherein the second portion of the antenna elements is assigned to wirelessly communicate over the second wireless connectivity at a second carrier frequency (Para. [0022], the antennas can carry data at different frequencies and for different wireless technologies).
	Regarding claim 28:
Frigon further discloses the antenna hardware supports communications in different angular directions with respect to a single central location at which the antenna hardware resides (Para. [0023], [0024], [0026])
	Regarding claim 29:
Frigon further discloses wherein the communication devices are first communication devices (Para. [0035], users connected to a AP), the system further comprising: third base station hardware (a radio in the radio bank 603), the third base station hardware coupled to the antenna hardware, the third base station hardware providing third wireless connectivity through the antenna hardware, the third wireless connectivity including transmission of third wireless signals from the third base station hardware through a third portion of the multiple antenna elements of the antenna hardware, the third wireless signals transmitted at a third transmit power level to a remote wireless base station, the remote wireless base station providing wireless connections to second communication devices (Para. [0022], a set of antenna can be dedicated to a small cell for user communication using LTE and/or WiFi technologies, Para. [0037], TX power independently configured for each radio in the radio bank).
	Regarding claim 32:
Frigon further discloses wherein each of the multiple antenna elements of the antenna hardware is individually re-assignable between the first base station and the second wireless base station (Para. [0021]).
	Regarding claim 33:
Frigon further discloses an antenna interface (Fig. 6, 606) operative to receive control settings from a controller (Fig. 6, 602), the antenna interface operative to: i) provide first connectivity between the first base station hardware and the antenna hardware, and ii) provide second connectivity between the second base station hardware and the antenna hardware.
	Regarding claim 34:
Frigon further discloses the antenna hardware and the multiple antenna elements are disposed at a central location (Fig. 3A, 301) from which the first wireless connectivity and the second wireless connectivity extend in an outward direction.
Regarding claim 35:
Frigon further discloses wherein each of the multiple antenna elements of the antenna hardware is individually assignable for use by the first base station hardware and the second wireless base station hardware (Para. [0021]), the system further comprising: a controller (Fig. 6, 602) operative to generate: i) first control information that controls coupling of the first portion of antenna elements to the first base station hardware, and |) second control information that controls coupling of the second portion of antenna elements to the second base station hardware.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Frigon in view of Lou et al. (US 2016/0165514 A1) hereinafter “Lou”.
	Regarding claim 31:
Frigon does not disclose wherein the first portion of antenna elements transmit first wireless signals at a maximum allowed EIRP (Effective Isotropic Radio Power) level; and wherein the second portion of antenna elements transmit second wireless signals at the maximum allowed EIRP (Effective Isotropic Radio Power) level.
Lou teaches an antenna transmits media data at a maximum allowed EIRP level (Para. [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Frigon based on the teaching by Lou to include the features that the first portion of antenna elements transmit first wireless signals at a maximum allowed EIRP (Effective Isotropic Radio Power) level; and wherein the second portion of antenna elements transmit second wireless signals at the maximum allowed EIRP (Effective Isotropic Radio Power) level, because it would enhance communications range for media content transmission. 

Allowable Subject Matter
Claims 7-8, 17, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but is not persuasive.  Applicant argues Frigon does not teach the claimed features of the first wireless connectivity supporting transmission of first wireless signals from the first base station hardware through a first portion of the multiple antenna elements at a first transmit power level and the second wireless connectivity supporting transmission of second wireless signals from the first base station hardware through a second portion of the multiple antenna elements at a second transmit power level different than the first transmit power level.  Examiner respectfully disagrees. See rejection of claim 1 above, Frigon has been shown to teach the above claimed features. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465